On Petition for Rehearing
By the Court,
Coleman, J.:
We see no merit in the petition for rehearing filed in this case. It does not, in fact, call for serious consideration; for it is evident, from a perusal of the petition, that our former opinion has not been carefully read.
The first contention made is that we fell into error in our former opinion in saying that there was no showing in the affidavit of Siri that his testimony upon a retrial would conflict with that of Raine. Siri did not say in *23his affidavit that he did not work upon the Ajax claim four days in January, 1916, as testified to by Raine. His affidavit, so far as alluding to his work upon that claim, is as quoted in our former opinion, wherein he states that he worked a day and a half on the Ajax prior to January 5. He does not say that he did or that he did not work thereupon between January 5 and 24. Not having said that he did not work upon that property after January 5, we cannot assume that he would swear that he did not. Hence there is no showing that his testimony would conflict with that of Raine. We tried to make this clear in our former opinion.
1. It is also said that, even if it appear that $100 worth of work was done upon the Ajax, it is not shown that the claim was benefited to that extent; and hence the judgment should be reversed. The trial court was in a better position to determine that question than we are, and we do not feel that there is any reason why we should not sustain its finding on this point. Furthermore, this is the first time the point has been presented to us, and it cannot be considered when urged for the first time on petition for rehearing. Nelson v. Smith, 42 Nev. 303, 320, 176 Pac. 261, 178 Pac. 625.
It is said in the petition for rehearing that, while the court expressly stated in the opinion that it did not include an item of $5 claimed as having been paid for a windlass on account of annual labor on the Ajax, we did not include another item of $9 paid for a windlass. We confess we would have been very inconsistent had we done such a thing. The fact is the $9 item was testified to as chargeable against the' Giant claim, as were the other items mentioned in the petition, and had nothing whatever to do with the Ajax. Just why the time of the court should be taken up in putting counsel right as to testimony is beyond our understanding, but such is now and then the case. In reaching our conclusion as to the $100 worth of work done on the Ajax, we considered items for labor only.
Fault is found with the opinion for the reason that *24we did not hold that the testimony of the plaintiffs should have been accepted, instead of that of the defendant, as to the work done. It is said in the petition:
“It would seem as if respondent had been given the benefit of every doubt and respondent’s testimony has everywhere been taken as true.”
2. We have often held that when the testimony is conflicting it is our duty to abide by the conclusion reached by the trial court as to its weight and’ sufficiency. Dixon v. Miller, 43 Nev. 280, 184 Pac. 926. The trial court accepted the testimony of the defendants as against that of the plaintiff, and we feel, since no good reason appears to the contrary, that we should be bound thereby. Counsel says:
“One matter which seems to have been overlooked by the court is the fact that the evidence on the part of respondent itself shows that no tools were sharpened by Keller for use on the Giant claim.”
If counsel will read our opinion carefully, he will see that we did not say that tools were sharpened for use on the Giant claim. We expressly stated that the tools were sharpened for “the men who were doing the work upon the other claims.”
A point is also sought to be made of the fact that we stated in the original opinion that a certain number of the j urors reached certain conclusions as to controverted facts. While we did allude to that matter, we also said that no verdict was rendered which could bind either the trial court or this court, further saying:
“The court having made special findings thereon, appellant’s rights were in every way preserved.”
No other suggestion calling for consideration is made in the petition.
The petition for a rehearing is hereby denied.